IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46425

STATE OF IDAHO,                                 )
                                                )   Filed: May 16, 2019
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
JACOB MICHAEL QUARVE,                           )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Nancy A. Baskin, District Judge.

       Judgment of conviction and unified sentence of six years, with a minimum period
       of confinement of two years, for possession of a controlled substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before HUSKEY, Judge; LORELLO, Judge;
                                and BRAILSFORD, Judge
                  ________________________________________________

PER CURIAM
       Jacob Michael Quarve pled guilty to possession of a controlled substance. I.C. § 37-
2732(c). In exchange for his guilty plea, additional charges were dismissed. The district court
sentenced Quarve to a unified term of six years, with a minimum period of confinement of two
years. The district court ordered that Quarve’s sentence run concurrently with another unrelated
sentence. Quarve appeals, arguing that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Quarve’s judgment of conviction and sentence are affirmed.




                                                   2